Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This office action is in response to the amendment and remarks filed on 05/22/2021.  In making the below rejections, the examiner has considered and addressed each of the applicants arguments. Claims 22 have been canceled and Claims 1-21 and 23 are currently pending and being examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification is not enabling for the limitations of “first half cycle command count” and “second half cycle command count”.
Wands Analysis
The application does not reasonably provide enablement for the “first half cycle command count” and “second half cycle command count”.
The amount of direction provided by the inventor is insufficient to calculate both the “first half cycle command count” and “second half cycle command count”.
The working example given is not clear and descriptive enough to enable a person of ordinary skill in the art to calculate both the “first half cycle command count” and “second half cycle command count”.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure is substantial.  The lack of clarity means that an unrealistically large amount of experimentation is required to make the invention. 
The other Wands factors are of minimal importance in comparison to the above factors.
The inventor fails to give direction to what precisely the “first half cycle command count” and “second half cycle command count” can be.  Without more enablement from the applicant, the invention cannot be reproduced.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification fails to contain language in full, clear, and exact terms as to enable any person skilled in to make and use the same.  To be clear the specification fails to explain precisely what “first half cycle command count” and “second half cycle command count” are.  The applicant’s specification in para 0066 specifically says, “the ‘first half cycle command count’ may equal half of the complete cycle count minus the first timer count value. The ‘second half cycle command count’ may equal”.  The “may” is also broad and non-limiting and therefore both the “first half cycle command count” and “second half cycle 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 16 and 18 are rejected under 35 U.S.C. 102(a) as being anticipated by Kazanov (USPAP 2005/0104543).
In reference to independent claim 16, Kazanov teaches a fan control system (para 0003 specifically discloses “The load dimming device can be used to control Compact Fluorescent Lamps, as well as other types of light fixtures, or a motor for a fan or other device.”), comprising: 
(a) a fan motor (para 0003 specifies the invention is for a motor of a fan); 
(b) a dimmer switch (para 0050 teaches “dimmer potentiometer R7 is coupled to a rotatable dial that is disposed on a wall of a building, whereby, when a user rotates the dial, the resistance of potentiometer R7 changes accordingly”), wherein the dimmer switch (para 0039 specifically discloses “The switch and potentiometer unit 310 includes a "push" On/Off switch SW 1 and a potentiometer POT.”) is operable to provide substantially infinite adjustability of power within a range of power levels (para 0050 specifically discloses “In a preferred implementation, the UCD dimmer potentiometer R7 is coupled to a rotatable dial that is disposed on a wall of a building, whereby, when a 
(c) a control module (UCD para 0039, fig 3 and 4), wherein the control module (UCD) is in communication with the fan motor (para 0003 specifies a fan motor) such that the control module (UCD) is operable to provide driving power to the fan motor (para 0043 specifically discloses “The UCD according to the first embodiment provides AC line synchronization and timing firmware algorithms used to provide stable dimming control of an inductive and/or resistive and/or capacitive load”), 
wherein the control module (UCD) is further in communication with the dimmer switch (310, fig 3) such that the dimmer switch (310) and the control module (UCD) are together operable to provide the substantially infinite adjustability of driving power to the fan motor (para 0003 specifies a fan motor) within the range of power levels(para 0043 specifically discloses “The UCD according to the first embodiment provides AC line synchronization and timing firmware algorithms used to provide stable dimming control of an inductive and/or resistive and/or capacitive load”, a dial provides “infinite adjustability” as it lacks a finite number of settings), 
wherein the control module (UCD para 0039) is configured to generate a scaled linear fan motor command signal (para 0060 teaches a resistor R8 to provide a scaled signal that controls the “dim level” to the fan motor) based at least in part on a first half cycle command count (para 0088 specifically mentions using the “first half of the line cycle” along with a timer value to control the signal that is supplied to the motor) and a second half cycle command count  (Applicant’s specification indicates that the “half-
Kazanov para 0085-0090 also teaches a system that is continually using previous half-cycle “on” times to update current phase time calculations meaning that the scaled linear fan signal speed is based, in part, on the half-cycle, meeting the claim language.
To be clear the specification fails to explain precisely what “first half cycle command count” and “second half cycle command count” are.  The applicant’s specification in para 0066 specifically says, “the ‘first half cycle command count’ may equal half of the complete cycle count minus the first timer count value. The ‘second half cycle command count’ may equal”.  The “may” is also broad and non-limiting and therefore both the “first half cycle command count” and “second half cycle command count” can be interpreted to be anything that affects the motor command signal. See the 112 rejection above.) 
In reference to dependent claim 18, Kazanov teaches the fan control system of claim 16, wherein the control module (UCD) comprises a load resistor (R1 is directly connected to the “LOAD BLACK” line in fig 4, by necessity some “load” current must pass thru it), wherein the control module (UCD) is configured to allow current to flow through the load resistor (R1, fig 4) for only a certain period of time (fig 5 clearly shows that load current 520 is only “on” during a portion of the line voltage 510) during each AC cycle when the dimmer switch (R7) and the control module (UCD) are coupled with an AC power source (510, fig 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Olthof (USPAP 2008/0031726) in view of Allen (USPN 2,620,039).

    PNG
    media_image1.png
    387
    555
    media_image1.png
    Greyscale


In reference to independent claim 1, Olthof teaches a fan (para 0035 discloses that fig 4 is a fan, although fig 3 is relied upon for features not seen in fig 4), comprising: 
(a) a hub (51, fig 3), wherein the hub (51, para 0035 specifically discloses “FIG. 4 shows part of a third embodiment of an axial fan according to the invention.  In this embodiment a hollow blade 60 is arranged to a hub (not shown), by a flat strip 61.”) is rotatable about an axis (para 0035 discloses fig 4 is an axial fan which is known to rotate around the disclosed hub), 
wherein the hub (51) comprises a plurality of mounting tabs (61, fig 4, although fig 4 only discloses 1 tab it is understood a fan must have a plurality of blades to make a fan) extending outwardly relative to the axis (61 extends out from the axis of 51, fig 3), 
wherein each mounting tab (61) of the plurality of mounting tabs has a leading edge (right side of 61, fig 3) and a trailing edge (left side of 61, fig 4); 
(b) a plurality of fan blades (60, fig 4), wherein each fan blade (60) of the plurality of fan blades (60s) has a hollow interior (hollow space formed by the inner walls 64 and 65, fig 4), wherein the hollow interior (hollow space formed by the inner walls 64 and 65, fig 4) of each fan blade (60) is defined by at least one interior surface (interior surface 64 and 65, fig 4), wherein each mounting tab (61) of the hub (51) is inserted in the hollow interior (hollow space formed by the inner walls 64 and 65, fig 4) of a corresponding fan blade (60) of the plurality of fan blades (60); and 
(c) a plurality of removable inserts (62, fig 4), wherein each insert (60) of the plurality of inserts is positioned in the hollow interior (hollow space formed by the inner walls 64 and 65, fig 4) of each fan blade (60) between each mounting tab (61) of the plurality of mounting tabs and the interior surface (64 and 65) of the corresponding fan blade (60) to vary an angle of attack about an axis defined by each fan blade of the plurality of fan blades (para 0036 specifically discloses “In the strip 61 two slot openings 66 are arranged through which bolts 67 extend and with which the blade is attached to the strip 61. Together with washers 68 and nuts 69 the hollow blade 60 can be attached to the strip 61 in a desired pitch angle.”) and wherein each insert (62) of the plurality of inserts extends along a length of each mounting tab (61) of the plurality of mounting tabs (fig 4 shows the inserts 62 extend along a length of the mounting tab 61).
Olthof does not teach
Allen, a similar fan, does teach each insert (11, fig 1-3) has a length that is approximately an entire length of each mounting tab (tab 8, the length of 11 is approximately equal to 8, fig 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fan of Olthof with the insert length of Allen “to resist torsional strain between the fan blades and the arms, and to prevent relative movement there between” col 1, lines 22-24; Allen.  By making the insert as long as possible the strain in the tabs is lessened. To be clear the modification is made by extending the length of the insert 62, fig 4 over “approximately” the entire top of the tab 61, fig 4.  It is also important to note that the inserts of Allen have holes 16; fig 2 for securing to the tab and therefore nothing precludes 62 from also having holes for bolts 67 and any other securing means. 

In reference to dependent claim 2, Olthof in view of Allen teaches a fan of claim 1, Olthof further teaches a fan wherein each mounting tab (61, fig 4) of the plurality of mounting tabs (61) has a substantially flat top surface (fig 4 clearly shows the top of 61 to be “flat”).
In reference to dependent claim 3, Olthof in view of Allen teaches the fan of claim 2, Olthof further teaches a fan wherein each insert (62) is in contact with the substantially flat top surface (top of 61) of each corresponding mounting tab (bottom of 62 is in contact with the top of 61, fig 3).
In reference to dependent claim 4,
Olthof does not teach each insert is in contact with the leading edge of each corresponding mounting tab.
Allen, a similar fan, does teach each insert (11 specifically the boss 15, fig 1-3) is in contact with the leading edge (bottom side of 8, fig 3) of each corresponding mounting tab (8; when the insert 11 is placed in the solid line configuration in fig 3, 15 is in contact with the leading edge of 8).  Allen discloses the insert 11 that is reversible so the angle of the blade can be changed to make the fan either a “pusher” fan or a “puller” fan.  Since the boss 15 is in contact with the leading edge sometimes and the trailing edge others, the claim language is met.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fan of Olthof with the boss of Allen “to resist torsional strain between the fan blades and the arms, and to prevent relative movement there between” col 1, lines 22-24; Allen. To be clear the modification is done by adding the boss 15 of Allen to the insert 62 of Olthof in the corresponding location so it is in contact with the leading edge.

In reference to dependent claim 5, Olthof in view of Allen teaches the fan of claim 4, Olthof further discloses a fan wherein each mounting tab (61, fig 4) further has a top surface (top of 61, fig 4), wherein each insert (62, fig 4) is also in contact with the top surface (top of 61 seen in fig 4) of each corresponding mounting tab (61).
In reference to dependent claim 6, Olthof in view of Allen teaches the fan of claim 5, Olthof further discloses a fan wherein each insert comprises a first portion (the main portion of 62, fig 4, wherein the first portion (main portion of 62) of each insert (62) 
Olthof is silent to a downwardly extending boss, wherein the downwardly extending boss of each insert is in contact with the leading edge of each corresponding mounting tab.
Allen, a similar fan, does teach a downwardly extending boss (15, fig 1-3), wherein the downwardly extending boss (15) of each insert is in contact with the leading edge of each corresponding mounting tab (8; when the insert 11 is placed in the solid line configuration in fig 3, 15 is in contact with the leading edge of 8). Allen discloses the insert 11 that is reversible so the angle of the blade can be changed to make the fan either a “pusher” fan or a “puller” fan.  Since the boss 15 is in contact with the leading edge sometimes and the trailing edge others, the claim language is met.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fan of Olthof with the boss of Allen “to resist torsional strain between the fan blades and the arms, and to prevent relative movement there between” col 1, lines 22-24; Allen. To be clear the modification is done by adding the boss 15 of Allen to the insert 62 of Olthof in the corresponding location so it is in contact with the leading edge.

In reference to dependent claim 7, Olthof teaches the fan of claim 1, however
Olthof does not teach 
Allen, a similar fan, does teach each insert (11 specifically the boss 15, fig 1-3) is in contact with the trailing edge (the top side of 8 in fig 3) of each corresponding mounting tab (8; when the insert 11 is placed in the dashed line configuration in fig 3, 15 is in contact with the trailing edge rather than the leading edge of 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fan of Olthof with the boss of Allen “to resist torsional strain between the fan blades and the arms, and to prevent relative movement there between” col 1, lines 22-24; Allen.  Allen discloses the insert 11 that is reversible so the angle of the blade can be changed to make the fan either a “pusher” fan or a “puller” fan.  Since the boss 15 is in contact with the leading edge sometimes and the trailing edge others the claim language is met.
To be clear the modification is done by adding the boss 15 of Allen to the insert 62 of Olthof in the corresponding location so it is in contact with the trailing edge.
In reference to dependent claim 8, Olthof in view of Allen teaches the fan of claim 7, Olthof further discloses a fan wherein each mounting tab (61) further has a top surface (top of 61), wherein each insert (62) is also in contact with the top surface (top of 61) of each corresponding mounting tab (the bottom of 62 is in contact with the top of 61, fig 4).
In reference to dependent claim 9,
Olthof is silent to a downwardly extending boss, wherein the downwardly extending boss of each insert is in contact with the trailing edge of each corresponding mounting tab.
Allen, a similar fan, does teach a downwardly extending boss (15, fig 1-3), wherein the downwardly extending boss (15) of each insert is in contact with the trailing edge (top side of 8 in fig 3) of each corresponding mounting tab (8; when the insert 11 is placed in the dashed line configuration in fig 3, 15 is in contact with the trailing edge of 8).  Allen discloses the insert 11 that is reversible so the angle of the blade can be changed to make the fan either a “pusher” fan or a “puller” fan.  Since the boss 15 is in contact with the leading edge sometimes and the trailing edge others the claim language is met.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fan of Olthof with the boss of Allen “to resist torsional strain between the fan blades and the arms, and to prevent relative movement there between” col 1, lines 22-24; Allen. To be clear the modification is done by adding the boss 15 of Allen to the insert 62 of Olthof in the corresponding location so it is in contact with the trailing edge.
In reference to dependent claim 10, Olthof in view of Allen teaches the fan of claim 8, however 
Olthof is silent to each insert further comprises a second downwardly extending boss, wherein the second downwardly extending boss of each insert is in contact with the leading edge of each corresponding mounting tab.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a further second downwardly extending boss to the leading edge of the insert of Olthof in view of Allen, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Furthermore, Allen clearly shows in fig 3 that a downwardly extending boss can be on both the trailing edge and leading edge.  Therefore, examiner takes the position that having a boss on both sides is shown in the record.
In reference to dependent claim 11, Olthof in view of Allen teaches the fan of claim 1, Olthof further discloses a fan wherein each insert (62) further comprises an upper boss (upper portion of 62 that comes in contact with 64, fig 4), wherein the upper boss (upper portion of 62 that comes in contact with 64, fig 4) of each insert (62) is in contact with the interior surface (64, fig 4) of each corresponding fan blade (60).
In reference to dependent claim 12, Olthof in view of Allen teaches the fan of claim 1, Olthof further discloses a fan wherein the mounting tabs (61) all lie along a common horizontal plane (61 like its equivalent 53 in fig 3 attaches to 51 resulting in them lying on the same plane).
In reference to dependent claim 13, Olthof in view of Allen teaches the fan of claim 12, Olthof further discloses a fan wherein each fan blade (60, fig 4) defines a corresponding chord line (the straight line joining the leading edge of a fan blade with its trailing edge), wherein each insert (62) is configured to position and maintain the chord line of each corresponding fan blade (60) at an oblique angle relative to the common horizontal plane (para 0036 specifically discloses “In the strip 61 two slot openings 66 
In reference to dependent claim 23, Olthof in view of Allen teaches the fan of claim 1, Olthof further discloses a fan wherein each insert (62) has a cross-sectional profile that is substantially uniform along a length of the insert (profile of 62 is uniform along its entire length, fig 4).


Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Olthof (USPAP 2008/0031726) in view of Bailey (USPN 5,520,515).
In reference to independent claim 14, Olthof teaches a fan kit (para 0035 discloses that fig 4 is a fan, although fig 3 is relied upon for features not seen in fig 4), comprising: 
(a) a hub (51, fig 3), wherein the hub (51, para 0035 specifically discloses “FIG. 4 shows part of a third embodiment of an axial fan according to the invention.  In this embodiment a hollow blade 60 is arranged to a hub (not shown), by a flat strip 61.”) is rotatable about an axis (para 0035 discloses fig 4 is an axial fan which is known to rotate around the disclosed hub), wherein the hub (51) comprises a plurality of mounting tabs (61, fig 4, although fig 4 only discloses 1 tab it is understood a fan must have a plurality of blades to make a fan) extending outwardly relative to the axis (the tabs 61 extend out from the hub 51, like the tabs 53 extend out of  51 in fig 3), wherein each 
(b) a plurality of fan blades (60), wherein each fan blade (60) of the plurality of fan blades (60) has a hollow interior (60 is shown as being hollow in fig 4), wherein the hollow interior (denoted by surface 64 and 65, fig 4) of each fan blade (60) is defined by at least one interior surface (64 and 65), wherein the hollow interior (denoted by surface 64 and 65, fig 4) of each fan blade (60) is configured to insertingly receive a corresponding mounting tab (61) of the plurality of mounting tabs (surfaces 64 and 65 receive the tab 61, fig 4); and 
(c) a plurality of removable inserts (62 and 63, para 0035 specifically discloses “On either side of the flat strip 61 a semi cylindrical filler part 62, 63 is arranged.  This flat strip 61 with the two semi cylindrical filler parts 62, 63 is inserted into the hollow blade 60 such that the filler part 62 is in contact with the inner wall 64 and the filler part 63 is in contact with the concave inner wall 65.”), wherein the plurality of inserts (62 and 63) are configured to be positioned in the hollow interior (denoted by surface 64 and 65, fig 4) of the fan blades (60) at locations between the mounting tabs (61) and the interior surface (64 and 65) of each fan blade (fan blade 60; 62 and 63 are positioned within the interior denoted by surface 64 and 65 of blade 60, fig 4), 
wherein the inserts comprise: 
(i) a first set of inserts (62), wherein the inserts (62) of the first set of inserts (62) are configured to provide the fan blades (60) with a first angle of attack (para 0036 specifically discloses “In the strip 61 two slot openings 66 are arranged through which bolts 67 extend and with which the blade is attached to the strip 61. Together with 
Olthof is silent to a second set of inserts, wherein the inserts of the second set of inserts are configured to provide the fan blades with a second angle of attack when the second set of inserts replace the first set of inserts. 
Bailey, a similar axial air moving device, teaches a second set of inserts (inserts in fig 9b), wherein the inserts of the second set of inserts are configured to provide the fan blades with a second angle of attack when the second set of inserts replace the first set of inserts. (col 5, 64-67 specifically discloses “Finally, the insert member 70 has formed therein a keyway 78 which receives the key 20 of the root shack 16 for setting the pitch of the fan blade 14 and for preventing pitch-wise rotation of the fan blade 14 when the propeller 10 is assembled." figs 9a-c show different sets of interchangeable inserts for setting the blades al different pitch angles).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fan of Olthof with the insert design of Bailey to create a fan with a “mechanism for setting and locking an individual blade in a desired pitch position is easily interchangeable, is easily fabricated, provides wide .
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Olthof (USPAP 2008/0031726) in view of Bailey (USPN 5,520,515) further in view of Aynsley (USPN 7,252,478).
In reference to dependent claim 15, Olthof in view of Bailey teaches the fan kit of claim 14, Olthof further discloses changing the pitch angle; para 0036 specifically discloses “In the strip 61 two slot openings 66 are arranged through which bolts 67 extend and with which the blade is attached to the strip 61. Together with washers 68 and nuts 69 the hollow blade 60 can be attached to the strip 61 in a desired pitch angle.”; 
however Olthof and Bailey are silent to wherein the first angle of attack is a first angle selected from the group consisting of approximately 5°, approximately 10°, and approximately 15°; wherein the second angle of attack is a second angle selected from the group consisting of approximately 5°, approximately 10°, and approximately 15°.
However, Aynsley, a similar fan, teaches wherein the first angle of attack is a first angle selected from the group consisting of approximately 5°(cited para below meets this limitation), approximately 10° (cited para below meets this limitation), and approximately 15°; wherein the second angle of attack is a second angle selected from the group consisting of approximately 5° “(cited para below meets this limitation), approximately 10° “(cited para below meets this limitation), and approximately 15° 
(col 3, 49-55 specifically discloses In one embodiment, fan blade (30) provides non-stall aerodynamics for angles or attack between approximately -1 .degree., to 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fan of Olthof in view of Bailey with angle of Aynsley to “improve air distribution, thereby reducing heating and cooling costs associated with other devices” col 1, lines 54-56.  By adjusting, the angles as cited in Aynsley the distribution of air can be better-controlled, heating, and cooling savings can be realized.

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kazanov (USPAP 2005/01040543) in view of DeJonge (USPAP 2006/0273751).
In reference to dependent claim 17, Kazanov teaches the fan control system of claim 16, however 
Kazanov is silent to the fan motor being a brushless motor.
DeJonge, a similar fan, teaches the fan motor being a brushless motor (para 0038 specifically states “fan motor 42 may be a brushless or brushed motor”).
It would have been obvious to one having ordinary skill in the art (at the time the invention was made) before the effective filing date of the claimed invention to include the brushless motor as taught by DeJonge into the device of Kazanov because it has been held that a simple substitution of one known element, the motor, for another, the brushless motor, to obtain predictable results, in this case turning the fan, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B. 

Claims 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kazanov (USPAP 2005/01040543) in view of Steiner (USPAP 2007/0110192).
In reference to dependent claim 19, Kazanov teaches the fan control system of claim 16, wherein the control module (UCD) comprises a processor (350, fig 3) and conversion circuitry (all the circuitry between the line input switch, 310, on the left and the microprocessor 350, fig 3 and 4) positioned between the dimmer switch (310, fig 3) and the processor (processor 350; the switch physically located directly to the right of the line input has circuitry positioned between it and the microprocessor 350), 
wherein the processor (350) is configured to calculate the first half cycle command count (para 0088 specifically mentions using the “first half of the line cycle” along with a timer value to control the signal that is supplied to the motor) and the second half cycle command count (Applicant’s specification indicates that the “half-cycle” is either the low-to-high or high-to-low of the incoming AC wave, applicant’s system then times how long either of the half cycles are “on” and uses that time to help calculate the speed of the fan.  
Kazanov para 0085-0090 also teaches a system that is continually using previous half-cycle “on” times to update current phase time calculations meaning that the scaled linear fan signal speed is based, in part, on the half-cycle, meeting the claim language.
To be clear the specification fails to explain precisely what “first half cycle command count” and “second half cycle command count” are.  The applicant’s specification in para 0066 specifically says, “the ‘first half cycle command count’ may equal may equal”.  The “may” is also broad and non-limiting and therefore both the “first half cycle command count” and “second half cycle command count” can be interpreted to be anything that affects the motor command signal. See the 112 rejection above.) 
however
Kazanov does not explicitly teach wherein the conversion circuitry is configured to convert a signal from the dimmer switch into a filtered square wave signal and transmit the filtered square wave signal to the processor.
Steiner, a similar fan control system, teaches wherein the conversion circuitry (158, fig 5B) is configured to convert a signal (signal 191, fig 6A) from the dimmer switch (wall station 104) into a filtered square wave signal (193, fig 6A) and transmit the filtered square wave signal (193, fig 6A) to the processor (processor in the controller 154, fig 5B), wherein the processor is configured to calculate the first half cycle command count and the second half cycle command count (Applicant’s specification indicates that the “half-cycle” is either the low-to-high or high-to-low of the incoming AC wave, applicant’s system then times how long either of the half cycles are “on” and uses that time to help calculate the speed of the fan.  
Steiner para 0068 teaches continually updating the fan control system after each half cycle count and therefore meets the claim language since the applicant's signal is “based at least in part on a first half cycle command count and a second half cycle command count" examiner takes the position that the claim language is met.
To be clear the specification fails to explain precisely what “first half cycle command count” and “second half cycle command count” are.  The applicant’s specification in para 0066 specifically says, “the ‘first half cycle command count’ may equal half of the complete cycle count minus the first timer count value. The ‘second half cycle command count’ may equal”.  The “may” is also broad and non-limiting and therefore both the “first half cycle command count” and “second half cycle command count” can be interpreted to be anything that affects the motor command signal. See the 112 rejection above.) 
based at least in part on the filtered square wave signal (para 0063 teaches a square wave signal filtering process from the transmitted signal 190 to a desired received message 194).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fan system of Kazanov with the signal handling circuitry of Steiner “for removing noise from a message signal transmitted by a remote control and received by a load control device” para 0004, Steiner.

In reference to dependent claim 20, Kazanov in view of Steiner teaches the fan control system of claim 19, Kazanov further discloses a system wherein the conversion circuitry (all the circuitry between the line input switch, 310, on the left and the microprocessor 350, fig 3 and 4) comprises a rectifier (para 0047 teaches  the presence of a rectifier) and an optical isolator (para 0051 specifically discloses “In the preferred construction, an opto-isolated triac U1 is used to trigger the SCR on while isolating the microprocessor U2 from possible damaging transients”).

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Olthof (USPAP 2008/0031726) in view of Kazanov (USPAP 2005/0104543).
In reference to dependent claim 21, Olthof teaches the fan of claim 1, further including: (a) a fan (fig 4 shows a fan blade, para 0001 discloses the invention as a whole relates to axial fans); a fan motor (in order to function Olthof must have something that can be considered a motor to rotate the fan blades and move air) however 
Olthof does not teach (b) a dimmer switch, wherein the dimmer switch is operable to provide substantially infinite adjustability of power within a range of power levels; (c) a control module, wherein the control module is in communication with the fan motor such that the control module is operable to provide driving power to the fan motor, wherein the control module is further in communication with the dimmer switch such that the dimmer switch and the control module are together operable to provide the substantially infinite adjustability of driving power to the fan motor within the range of power levels, wherein the control module is configured to generate a scaled linear fan motor command signal based at least in part on a first half cycle command count and a second half cycle command count.
Kazanov, a similar fan, teaches 
(a) a fan motor (para 0003 specifies the invention is for a motor of a fan),
(b) a dimmer switch (para 0050 teaches “dimmer potentiometer R7 is coupled to a rotatable dial that is disposed on a wall of a building, whereby, when a user rotates the dial, the resistance of potentiometer R7 changes accordingly”), wherein the dimmer 
(c) a control module (UCD para 0039), wherein the control module (UCD) is in communication with the fan motor (para 0003) such that the control module (UCD) is operable to provide driving power to the fan motor (para 0003 specifies a fan motor), wherein the control module (UCD) is further in communication with the dimmer switch (R7) such that the dimmer switch (R7) and the control module (UCD) are together operable to provide the substantially infinite adjustability of driving power to the fan motor (para 0003) within the range of power levels (para 0050 specifically discloses “In a preferred implementation, the UCD dimmer potentiometer R7 is coupled to a rotatable dial that is disposed on a wall of a building, whereby, when a user rotates the dial, the resistance of potentiometer R7 changes accordingly”, a dial provides “infinite adjustability” as it lacks a finite number of settings), wherein the control module (UCD) is configured to generate a scaled linear fan motor (para 0003) command signal (para 0060 teaches a resistor R8 to provide a scaled signal that controls the “dim level” to the fan motor) based at least in part on a first half cycle command count (para 0088 specifically mentions using the “first half of the line cycle” along with a timer value to control the signal that is supplied to the motor) and a second half cycle command count (Applicant’s specification indicates that the “half-cycle” is either the low-to-high or high-
Kazanov para 0085-0090 also teaches a system that is continually using previous half-cycle “on” times to update current phase time calculations meaning that the scaled linear fan signal speed is based, in part, on the half-cycle, meeting the claim language.
To be clear the specification fails to explain precisely what “first half cycle command count” and “second half cycle command count” are.  The applicant’s specification in para 0066 specifically says, “the ‘first half cycle command count’ may equal half of the complete cycle count minus the first timer count value. The ‘second half cycle command count’ may equal”.  The “may” is also broad and non-limiting and therefore both the “first half cycle command count” and “second half cycle command count” can be interpreted to be anything that affects the motor command signal. See the 112 rejection above.) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fan of Olthof with the fan driving system of Kazanov “to achieve a 50% or more energy savings”, para 0249; Kazanov.  To be clear the use of Kazanov’s motor and system on the fan of Olthof would, according to Kazanov, result in significant energy savings.

Response to Arguments
In reference to applicant’s statement that “in the prior six (6) office actions, the Examiner has failed to raise a Section 112 rejection with respect to claims 16-21 precisely what “first half cycle command count” and “second half cycle command count” are, the 112 will be upheld.  Applicant is familiar with the appeal process and is welcome to do so if they wish. 
In reference to applicant’s argument, that “the Examiner fails to offer any substantial evidence to support his position” examiner’s evidence is applicant’s lack of clear instruction and examples in the specification, no more evidence is needed.
In reference to applicant’s argument that “Applicant’s specification provides specific examples for calculating both the first and second half cycle command count” examiner disagrees.  Para 0066 says what it is but does not go through the entire process like a true example would, using actual values and being clear what each value means and where it comes from.
In reference to applicant’s argument that “the only issue raised in the use of the term "may" in the specification” this is false. To be clear the issue is “To be clear the specification fails to explain precisely what “first half cycle command count” and “second half cycle command count” are”.  The use of the word “may” results in a very broad claims but it is not the basis for the 112.
In reference to applicant’s argument that “Allen is completely silent regarding the length of the block/insert 11 having anything to do with lessening the strain in the tabs as the Examiner alleges” examiner agrees.  However, the examiner recognizes that 
In reference to applicant’s argument that “the Examiner ignores that Olthof requires two slot openings 66 arranged such that bolts 67 extend and with which the blade is attached to the strip and together with washers 68 and nuts 69, the hollow blade 60 can be attached to the strip 61 in a desired pitch angle. See Olthof, V [0035]. Thus, even if it was in the ordinary skill level to modify the length of the insert in Olthof to extend the entire length of the tab, such a modification would render the prior art invention being modified unsatisfactory for its intended purpose. See Manual of Patent Examination Procedure (MPEP), § 2143.01 (stating, "If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)."). Namely, the insert would cover up the slot openings 66 and obtaining a desired pitch angle would be impossible.” examiner respectfully disagrees.  Applicant has ignored the holes 16 in the inserts for 
In reference to applicant’s argument that “the wedge in Allen plainly does not have a substantially flat top surface” examiner agrees.  Examiner is also confused as to why it matters what the top surface of the insert of the secondary reference has when it is not relied upon to reject claim 2 in any way.
In reference to applicant’s argument that “There is no basis whatsoever for the Examiner's contention that a dial has an infinite number of settings. Indeed, nowhere in Kazanov does it mention providing substantially infinite adjustability of driving power to the fan motor and there is no substantial evidence to support the Examiner's position that a rotatable dial provides infinite adjustability” applicant’s own specification in paragraph 0056 states “Fan system (10) of the present example further provides speed control that is infinitely adjustable within a predefined range. In other words, and as shown in FIG. 13, fan system (10) includes a control module (100) that is operable to variably control the speed at which motor (20) rotates hub (40), thereby providing variable control of the airflow generated by blades (50). Such variable speed control may be provided through a dimmer switch (110) (e.g., slider, rotatable knob, etc.), such as a conventional dimmer switch commonly used for lighting systems. Those of ordinary skill in the art will recognize that a conventional dimmer switch (110) commonly used for lighting systems may provide a power level that is infinitely adjustable within a predefined range.” Examiner takes the position a knob and dial are synonymous.
In reference to applicant’s argument that “Kazanov is silent about the resistor relying on the half cycles to generate a scaled linear fan motor command signal. For at 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/C.W.N/Examiner, Art Unit 3746                 
                                                                                                                                                                                       /DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746